Exhibit 10.7
Stockholders Agreement
STOCKHOLDERS AGREEMENT
Dated as of February 11, 2011
among
CBaySystems Holdings Limited,
S.A.C. PEI CB Investment, L.P.,
S.A.C. PEI CB Investment II, LLC,
International Equities (S.A.C. Asia) Limited
and
the other Stockholders party hereto



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Definitions
    1  
 
       
ARTICLE II CERTAIN RESTRICTIONS ON TRANSFERS
    4  
 
       
Section 2.1 Agreement to be Bound
    4  
Section 2.2 Share Certificates
    4  
 
       
ARTICLE III GOVERNANCE
    5  
 
       
Section 3.1 Board Size
    5  
Section 3.2 Officer Appointment
    7  
Section 3.3 Proxy
    7  
 
       
ARTICLE IV REGISTRATION
    7  
 
       
Section 4.1 Piggyback Registrations
    7  
Section 4.2 Lockup Agreements
    8  
Section 4.3 Registration Procedures
    8  
Section 4.4 Registration Expenses
    10  
Section 4.5 Additional Procedures
    10  
Section 4.6 Termination of Registration Rights
    11  
 
       
ARTICLE V INDEMNIFICATION AND CONTRIBUTION
    11  
 
       
Section 5.1 Indemnification by the Company
    11  
Section 5.2 Indemnification by Stockholders of Registrable Securities
    11  
Section 5.3 Conduct of Indemnification Proceedings
    11  
Section 5.4 Contribution
    12  
 
       
ARTICLE VI MISCELLANEOUS
    13  
 
       
Section 6.1 Recapitalization, Exchanges, etc.
    13  
Section 6.2 Entire Agreement; Successors and Assigns
    13  
Section 6.3 No Waivers, Amendments
    14  
Section 6.4 Notices
    14  
Section 6.5 Termination
    15  
Section 6.6 Governing Law
    15  
Section 6.7 Consent to Jurisdiction
    15  
Section 6.8 Waiver of Jury Trial
    16  
Section 6.9 Descriptive Headings
    16  
Section 6.10 Severability
    16  
Section 6.11 Counterparts
    17  

i



--------------------------------------------------------------------------------



 



 

              Page
Section 6.12 Confidentiality
    17  
Section 6.13 Authority; Effect
    17  
Section 6.14 Enforcement; Further Assurances
    18  

ii



--------------------------------------------------------------------------------



 



1

STOCKHOLDERS AGREEMENT
          STOCKHOLDERS AGREEMENT dated as of February 11, 2011 (this
“Agreement”) by and among:
          (i) CBaySystems Holdings Limited, a Delaware corporation (the
“Company”);
          (ii) S.A.C. PEI CB Investment, L.P., a Cayman Islands limited
partnership (“SAC CBI”);
          (iii) S.A.C. PEI CB Investment II, LLC, a Delaware limited liability
company (“SAC CBI II”);
          (iv) International Equities (S.A.C. Asia) Limited, a company
incorporated under the Companies Act 2001 of Mauritius (“SAC Asia” and, together
with SAC CBI and SAC CBI II, collectively, the “SAC Group”);
          (iv) the Investors (as defined below); and
          (v) such other Persons who from time to time become party hereto by
executing a counterpart signature page hereof in the form of Exhibit A hereto or
such other form as may be designated by the Board (together with the SAC Group
and the Investors, the “Stockholders”).
WITNESSETH:
          WHEREAS, the Company and the Investors have entered into an Exchange
Agreement, dated as of September 30, 2010, and further amended by Amendment
No. 1 thereto, dated December 30, 2010, pursuant to which the Investors agreed
to exchange (the “Exchange”) their shares of common stock, no par value, of
MedQuist, Inc., a subsidiary of the Company, for shares of Common Stock (as
defined hereinafter); and
          WHEREAS, the parties hereto desire to enter into certain arrangements
relating to the Company, the CBAY Shares and the Stockholders.
          NOW, THEREFORE, in consideration of the mutual terms, conditions and
other covenants and agreements set forth herein, the parties hereto hereby agree
as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. As used in this Agreement, the following
terms have the following meanings:
          “Affiliate”, as applied to any Person, means any other Person directly
or indirectly through one or more intermediaries, controlling, controlled by, or
under common control with, that Person. For the purposes of this definition
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as applied to any



--------------------------------------------------------------------------------



 



2

Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.
          “Agreement” shall have the meaning set forth in the preamble of this
Agreement.
          “Board” shall have the meaning set forth in Section 3.1.
          “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks are required to be closed in New York, New York.
          “By-Laws” means the by-laws of the Company and any amendments thereto
and restatements thereof.
          “Certificate of Incorporation” means the Certificate of Incorporation
of the Company and any amendments thereto and restatements thereof filed on
behalf of the Company with the Delaware Secretary of State.
          “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:
(i) the sale or disposition of all or substantially all of the assets of the
Company to any Person or “group” (as such term is used for the purposes of
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended), other than the Stockholders as of the date of this Agreement and their
Affiliates and Permitted Transferees; or (ii) any Person, other than the
Stockholders as of the date of this Agreement, their Affiliates and Permitted
Transferees, is or becomes the beneficial owner, directly or indirectly, of more
than fifty percent (50%) of the total voting power of the outstanding voting
stock of the Company, including by way of merger, consolidation or otherwise.
          “Commission” shall have meaning set forth in Section 4.3(a).
          “Common Stock” means the common stock of the Company, par value $0.01
per share.
          “Company” shall have the meaning set forth in the preamble of this
Agreement.
          “Indemnified Party” shall have the meaning set forth in Section 5.3.
          “Indemnifying Party” shall have the meaning set forth in Section 5.3.
          “Investors” means each of the Stockholders as of the date hereof other
than the SAC Group, and the Permitted Transferees of such Stockholders other
than the SAC Group.
          “NASDAQ” means the NASDAQ Global Market.
          “Permitted Transferee” means, with respect to each Stockholder,
(a) any Affiliates thereof (or their Permitted Transferees), (b) any general or
limited partner, member, director, officer or employee of such Stockholder (or
their Permitted Transferees) and (c) any Person to



--------------------------------------------------------------------------------



 



3

whom a Stockholder (or any direct or indirect Permitted Transferee thereof)
Transfers equity interests of the Company in accordance with the terms of this
Agreement (including, for the avoidance of doubt, any consent or waiver pursuant
to and in accordance with the terms of this Agreement) by which such Transferor
is bound and, in the case of Transfers other than Transfers of Common Stock
pursuant to a Public Offering or pursuant to Rule 144 under the Securities Act
after a Public Offering, if such Transferee becomes a party to, and is bound to
the same extent as its Transferor by the terms of, this Agreement; provided,
that any such Permitted Transferee referred to in the foregoing clauses agrees
in writing to be bound by the terms of this Agreement in accordance with
Section 2.1.
          “Person” means an individual, partnership, corporation, business
trust, joint stock company, limited liability company, unincorporated
association, joint venture or other entity of whatever nature.
          “Piggyback Registration” shall have the meaning set forth in
Section 4.1.
          “Public Offering” means any public offering pursuant to an effective
registration statement under the Securities Act.
          “Registrable Securities” means any outstanding shares of Common Stock
held by a Stockholder from time to time until the earlier of (i) a registration
statement covering such Common Stock has been declared effective by the
Commission and such stock has been disposed of pursuant to such effective
registration statement, (ii) such Common Stock is eligible to be sold to the
public pursuant to Rule 144 (or any similar provisions then in force) by such
Stockholder without restriction as to volume or manner of sale under the
Securities Act, under circumstances in which any legend borne by the Common
Stock relating to restrictions on transferability thereof under the Securities
Act is or can be removed or (iii) such Common Stock is no longer subject to
restrictions under Rule 144 of the Securities Act.
          “Registration Expenses” shall have the meaning set forth in
Section 4.4.
          “SAC CBI” shall have the meaning set forth in the preamble of this
Agreement.
          “SAC CBI II” shall have the meaning set forth in the preamble of this
Agreement.
          “SAC Directors” shall have the meaning set forth in Section 3.1.
          “SAC Group” shall have the meaning set forth in the preamble of this
Agreement.
          “Securities Act” means the United States Securities Act of 1933, as
amended.
          “Selling Stockholder” shall have the meaning set forth in
Section 4.3(c).
          “Shares” means shares of Common Stock.
          “Stockholder” shall have the meaning set forth in the preamble of this
Agreement.



--------------------------------------------------------------------------------



 



4

          “Subsidiary” means, with respect to any Person, any corporation or
other entity of which a majority of the capital stock or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing a similar function at the time directly or
indirectly owned by such Person.
          “Transfer” means any direct or indirect transfer, sale, assignment,
pledge, mortgage, hypothecation, encumbrance or other disposition of all or a
portion of any Shares or any economic interest therein (including without
limitation by means of any participation or swap transaction), but for the
avoidance of doubt shall not include an ordinary course transfer of an ownership
interest in any investment fund or similar entity having an investment in
Shares.
          “Transferee” means any Person to whom Shares subject to this Agreement
are Transferred.
          “Transferor” means any Person who Transfers Shares subject to this
Agreement.
          “Underwriter” means a securities dealer that purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market making activities.
ARTICLE II
CERTAIN RESTRICTIONS ON TRANSFERS
          Section 2.1 Agreement to be Bound. Until the earlier of (a) such time
as the Shares held by an Investor may be sold pursuant to Rule 144 under the
Securities Act under circumstances in which any legend borne by the Shares
relating to restrictions on transferability thereof under the Securities Act may
be removed or (b) the first anniversary of the closing of the Exchange (the
“Closing”), no Transfer of Shares by an Investor (other than Transfers in a
Public Offering or pursuant to Rule 144 of the Securities Act (or any successor
provision)) shall be effective unless (i) the Transferee, if not already a party
hereto, shall have executed and delivered to the Company, as a condition
precedent to such Transfer, an instrument reasonably satisfactory to the Company
confirming that the Transferee agrees to be bound by the terms of this Agreement
with respect to the Shares so Transferred to the same extent applicable to the
Transferor thereof and acknowledging that such Transferee shall be deemed to be
an Investor hereunder and (ii) the Transferee has delivered to the Company an
opinion of counsel reasonably satisfactory to the Company indicating that the
proposed Transfer is exempt from registration pursuant to applicable securities
laws.
          Section 2.2 Share Certificates.

  (a)   Each certificate representing Shares held by an Investor will bear a
legend on the face thereof substantially to the following effect (with such
additions thereto or changes therein as the Company may be advised by counsel
are required by law or necessary or appropriate):

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE STOCKHOLDERS
AGREEMENT AMONG CBAYSYSTEMS HOLDINGS LIMITED AND THE OTHER



--------------------------------------------------------------------------------



 



5

STOCKHOLDERS PARTY THERETO, DATED AS OF FEBRUARY 11, 2011, AS AMENDED AND
SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF CBAYSYSTEMS HOLDINGS LIMITED. THE
STOCKHOLDERS AGREEMENT CONTAINS, AMONG OTHER THINGS, CERTAIN PROVISIONS RELATING
TO THE VOTING AND TRANSFER OF THE SHARES SUBJECT TO THE AGREEMENT. NO TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE, DIRECTLY OR INDIRECTLY, MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT. THE HOLDER OF
THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL
OF THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES ACTS AND MAY NOT BE TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER SUCH ACTS OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.”
ARTICLE III
GOVERNANCE
          Section 3.1 Board Size.

  (a)   The Board of Directors of the Company (the “Board”) shall initially
consist of nine (9) directors. Thereafter, the size of the Board shall be
determined in the manner set forth from time to time in the Company’s
Certificate of Incorporation and By-Laws. SAC CBI shall have the right to
nominate three (3) directors to the Board (the “SAC Directors”). As of the date
hereof, the SAC Directors shall be Messrs. Frank Baker, Peter Berger and Jeffrey
Hendren.     (b)   For so long as SAC CBI has the right to nominate the SAC
Directors, the Company at all times shall take such actions as may be required
under applicable Law, NASDAQ rules, the Certificate of Incorporation and the
By-Laws to cause the Board to consist of the number of directors in accordance
with Section 3.1(a), and to include on the Board or in the slate of nominees
recommended by the Board such persons nominated by SAC CBI pursuant to this
Section 3.1.     (c)   For as long as SAC CBI has the right to nominate the SAC
Directors, each Investor hereby agrees that it will vote all of the voting
Shares owned or held of record by



--------------------------------------------------------------------------------



 



6

      such Investor, or (as applicable) provide its written consent in respect
thereof, in order to elect or appoint (as applicable) the SAC Directors to the
Board.     (d)   For so long as SAC CBI has the right to nominate the SAC
Directors, without the prior written consent of SAC CBI, each Investor agrees
not to take any action that would cause the number of directors constituting the
entire Board to be greater than nine (9).     (e)   For so long as SAC CBI has
the right to nominate the SAC Directors, in the event a vacancy is created at
any time, including by the death, disability, retirement, resignation or removal
(with or without cause) of any SAC Director, SAC CBI may nominate another
individual to be elected to fill each such vacancy created thereby and the
parties hereto agree to take, at any time, and from time to time, all actions
necessary or appropriate in order to effect the election or appointment (as
applicable) of each such individual to the Board.     (f)   Any proposed SAC
Director, at the time when such person is nominated to serve as a director,
shall be reasonably acceptable to the Company’s Nominating and Corporate
Governance Committee as determined in good faith. SAC CBI shall notify the
Company of any proposed SAC Director, in writing, a reasonable time in advance
of the mailing of any proxy statement, information statement or registration
statement in which such proposed SAC Director would be named, together with all
information concerning such nominee reasonably requested by the Company so that
the Company can comply with applicable disclosure rules; provided that in the
absence of such notice, SAC CBI shall be deemed to have designated or nominated
the same SAC Directors currently in office or, if applicable, set forth in the
most recent notice delivered to the Company pursuant to this Section 3.1(f).    
(g)   For as long as SAC CBI has the right to nominate the SAC Directors, each
Investor agrees that, (i) if at any time SAC CBI shall notify such Investor of
its desire to remove, with or without cause, any SAC Director, such Investor
will vote, or cause to be voted, all of the voting Shares owned or held of
record by such Investor, and shall take all such other actions promptly as shall
be necessary or appropriate to cause the removal of such director and (ii) it
will not take any action to remove any SAC Director unless so notified by SAC
CBI.     (h)   The parties acknowledge that the Company may enter into
agreements with each of the SAC Directors providing for the payment of a total
aggregate compensation amount for each SAC Director equal to $4 million to be
paid in equal installments of $1 million due and payable on each of the first
four (4) anniversaries of the date hereof, and such payments will be structured
to minimize their effect on the on-going valuation of the Company (including,
without limitation, through lump sum payments at the time of any Initial Public
Offering). Each of the other parties hereto agrees to take, at any time, and
from time to time, all actions necessary or appropriate to effect such payments
and further agrees not, at any time, directly or indirectly, any action in
opposition to such payments.



--------------------------------------------------------------------------------



 



7

  (i)   After the first anniversary of the Closing, the obligations provided by
Sections 3.1(c) and 3.1(g) will terminate with respect to each Investor when
such Investor owns less than 3.0% of the Company’s outstanding shares of Common
Stock. The provisions of this Section 3.1 shall terminate and be of no further
force or effect upon the earlier of consummation of a Change in Control or, with
respect to any Investor, at such time as all Common Stock held by such Investor
are sold, in accordance with this Agreement, to a third party not bound by this
Agreement or required to become a party hereto, and otherwise upon the tenth
anniversary hereof.

          Section 3.2 Officer Appointment. The Company and each Investor
acknowledge and agree that as of the date hereof and until the fourth
anniversary of the date hereof, at the discretion of SAC CBI, Mr. Jeffrey
Hendren shall have the opportunity to serve as Vice-Chairman, Finance of the
Company. In the event that a vacancy in such position is created at any time
prior to the fourth anniversary of the date hereof, including as a result of the
death, disability, retirement, resignation or removal (with or without cause) of
Mr. Hendren or any successor, SAC CBI may nominate another individual to be
appointed by the Company to fill the vacancy created thereby and the parties
hereto agree to take, at any time, and from time to time, all actions necessary
or appropriate to effect such appointment, to the extent requested by SAC CBI.
          Section 3.3 Proxy. In the event that any Investor entitled or required
to vote on or provide its written consent with respect to a matter specified in
Sections 3.1 and 3.2 shall fail at any time to vote or act by written consent
(as applicable) with respect to any Shares held of record or beneficially owned
by such Investor (or as to which such Investor otherwise has direct or indirect
voting control), as set forth in this Agreement, such Investor hereby
irrevocably appoints SAC CBI as such Investor’s proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of such
Investor, to vote or act by written consent with respect to such Shares and to
grant a consent, proxy or approval in respect of such Shares, in each case in
such manner and to the extent as is necessary or appropriate to vote such Shares
in accordance with this Agreement. Each Investor hereby affirms that the
irrevocable proxy and irrevocable power of attorney set forth in this
Section 3.3 will be valid for the term of this Agreement and are given to secure
the performance of the obligations of such Investor under this Agreement. Each
Investor hereby further affirms that each proxy and power of attorney hereby
granted shall, for the term of this Agreement, be irrevocable and shall be
deemed coupled with an interest.
ARTICLE IV
REGISTRATION
          Section 4.1 Piggyback Registrations.

  (a)   Right to Piggyback. Until the earlier of (a) such time as the Shares
held by an Investor may be sold pursuant to Rule 144 under the Securities Act
under circumstances in which any legend borne by the Shares relating to
restrictions on transferability thereof under the Securities Act may be removed
or (b) the first anniversary of the Closing, if the Company proposes to register
and sell any of its



--------------------------------------------------------------------------------



 



8

      Common Stock under the Securities Act and the registration form to be used
may be used for the registration of the Investors’ Registrable Securities (a
“Piggyback Registration”), the Company shall give prompt written notice to the
Investors of its intention to effect such a registration at least ten (10) days
before the anticipated offering date or as promptly thereafter as reasonably
practicable, and will include in such registration the Shares of the Investors
with respect to which the Company has received written requests for inclusion
therein within five (5) days after delivery of the Company’s notice.     (b)  
Piggyback Expenses. The Registration Expenses shall be paid by the Company in
all Piggyback Registrations; provided, however, that for the avoidance of doubt,
each of the Investors shall bear its pro rata portion of any discounts and
commissions with respect to Shares sold by it in connection therewith.     (c)  
Priority on Registrations. If a Piggyback Registration is an underwritten
registration on behalf of the Company, and the managing Underwriters advise the
Company in writing that in their opinion the number of Shares requested to be
included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability of the offering, then the
number of Shares available for registration shall be allocated (i) first, 100%
to the Shares to be sold by the Company and (ii) second, pro rata based on the
relative number of Registrable Securities then held by each Investor and Shares
held by each other holder of Shares eligible to be sold in such offering;
provided, that any such amount thereby allocated to any such holder that exceeds
such holder’s request shall be reallocated among the remaining requesting
holders in like manner.

          Section 4.2 Lockup Agreements. With respect to any underwritten Public
Offering, each Investor agrees not to effect any sale or distribution (except as
part of such underwritten registration) of Registrable Securities, including a
sale pursuant to Rule 144 under the Securities Act, (i) during the fifteen
(15) days prior to such offering, (ii) during the 180-day period beginning on
the effective date of the Initial Public Offering, unless the investment banks
or Underwriters managing the Public Offering otherwise agree, and (iii) during
the 90-day period beginning on the effective date of any other Public Offering,
unless the investment banks or Underwriters managing the Public Offering
otherwise agree.
          Section 4.3 Registration Procedures. Whenever Investors with the right
to do so pursuant to Section 4.1 request that any of their Registrable
Securities be registered pursuant to Section 4.1, the Company will use its
reasonable best efforts to effect the registration of such Registrable
Securities in accordance with the intended method of disposition thereof as
quickly as reasonably practicable, and in connection with any such request:

  (a)   The Company will as expeditiously as reasonably practicable prepare and
file with the Securities and Exchange Commission (the “Commission”) a
registration statement on any form for which the Company then qualifies and
which counsel for the Company shall deem appropriate and which form shall be
available for the sale of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof (it being
understood that the Company shall use Form



--------------------------------------------------------------------------------



 



9

      S-3 (or any replacement form) if such form is then available), and use its
reasonable best efforts to cause such filed registration statement to become
effective and keep such registration statement effective for a period of up to
one hundred twenty (120) days or, if earlier, until the distribution
contemplated in the registration statement has been completed; provided,
however, that in the case of any registration of Registrable Securities on Form
S-3 (or any replacement form) that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable Commission rules, such
period shall be extended to the extent reasonably requested in order to allow
sufficient time for all such Registrable Securities to be sold.     (b)   The
Company will prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
registration statement.     (c)   The Company will, prior to filing a
registration statement or prospectus or any amendment or supplement thereto,
furnish to each Investor selling Registrable Securities pursuant to a
registration statement under this Section 4 (each, a “Selling Stockholder”),
copies of such registration statement as proposed to be filed, together with
exhibits thereto, which documents will be subject to review by the foregoing
persons within five (5) Business Days after delivery, and thereafter furnish to
such Selling Stockholder such number of copies of such registration statement,
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such registration statement (including each preliminary prospectus)
and such other documents as such Selling Stockholder may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
Selling Stockholder and registered thereunder.     (d)   After the filing of the
registration statement, the Company will promptly notify each Selling
Stockholder covered by such registration statement of any stop order issued or
threatened by the Commission and take reasonable actions to prevent the entry of
such stop order or to remove it if entered.     (e)   The Company will use its
reasonable best efforts to register or qualify the Registrable Securities under
such other securities or blue sky laws of such jurisdictions in the United
States and such other jurisdictions as any Selling Stockholder reasonably (in
light of such Selling Stockholder’s intended plan of distribution) requests;
provided that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (e), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction.     (f)   The (i) Company will promptly notify each Selling
Stockholder covered by such registration statement and (ii) each Investor will
promptly notify the Company, at any time when a prospectus relating to such
registration statement is required to be delivered under the Securities Act, of
the occurrence of an event of which it is aware



--------------------------------------------------------------------------------



 



10

      that requires the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and the Company will
promptly make available to each Selling Stockholder any such supplement or
amendment.     (g)   The Company will use its reasonable best efforts to comply
with all applicable rules and regulations of the Commission.     (h)   The
Company will use its reasonable best efforts to cause all Registrable Securities
covered by such registration statement to be listed on each national securities
exchange on which similar securities issued by the Company are then listed (if
any), if the listing of such Registrable Securities is then permitted under the
rules of such exchange.     (i)   The Company may require each Selling
Stockholder of Registrable Securities to promptly furnish in writing to the
Company such information regarding the Selling Stockholder and the distribution
of the Registrable Securities as the Company may from time to time reasonably
request, and such other information as may be necessary or appropriate in
connection with such registration.     (j)   Each Selling Stockholder agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 4.3(f), such Selling Stockholder will
immediately discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Selling
Stockholder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4.3(f), and, if so directed by the Company, such Selling
Stockholder will deliver to the Company all copies, other than permanent file
copies then in such Selling Stockholder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

          Section 4.4 Registration Expenses. All expenses incident to the
Company’s performance of or compliance with this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, Underwriters (excluding underwriting discounts and commissions) and
other Persons retained by the Company (all such expenses being herein called
“Registration Expenses”) shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed or on the NASD automated
quotation system.
          Section 4.5 Additional Procedures. All Selling Stockholders will take
all such actions and execute all such documents and instruments that are
reasonably requested by the



--------------------------------------------------------------------------------



 



11

Company to effect the registration and sale of their securities pursuant to this
Section 4, including, without limitation, being parties to the underwriting
agreement entered into by the Company and any other Selling Stockholders in
connection therewith; provided, however, that the aggregate amount of any
liability of any Selling Stockholder pursuant to such underwriting or other
agreement will not exceed such Selling Stockholder’s net proceeds from such
offering.
          Section 4.6 Termination of Registration Rights. The registration
rights and the obligations provided by this Section 4 will terminate with
respect to each Investor when such Investor owns less than 3.0% of the Company’s
outstanding shares of Common Stock.
ARTICLE V
INDEMNIFICATION AND CONTRIBUTION
          Section 5.1 Indemnification by the Company. To the fullest extent
permitted by law, the Company agrees to indemnify and hold harmless each Selling
Stockholder of Registrable Securities included in the applicable registration
statement, its officers, directors, employees and agents, and each person, if
any, who controls such Selling Stockholder within the meaning of the Securities
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof to which such Selling Stockholder, officer,
director, employee or agent or controlling Person may become subject under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any registration statement,
prospectus or any preliminary prospectus or any amendment or supplement thereto
relating to the Registrable Securities or (ii) any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case except insofar as the
same are contained in any information furnished to the Company by a Selling
Stockholder or on a Selling Stockholder’s behalf for use therein.
          Section 5.2 Indemnification by Stockholders of Registrable Securities.
To the fullest extent permitted by law, each Selling Stockholder agrees,
severally but not jointly, to indemnify and hold harmless the Company, each
Underwriter and each other Selling Stockholder, their respective officers,
directors and agents and each Person, if any, who controls the Company, any such
Underwriter or any such other Selling Stockholder within the meaning of the
Securities Act, to the same extent as the indemnity from the Company to such
Selling Stockholder pursuant to Section 5.1, but only with respect to
information furnished to the Company by such Selling Stockholder or on such
Selling Stockholder’s behalf for use in any registration statement or prospectus
relating to the Registrable Securities, or any amendment or supplement thereto,
or any preliminary prospectus.
          Section 5.3 Conduct of Indemnification Proceedings. Promptly after
receipt by any Person in respect of which indemnity may be sought pursuant to
Section 5.1 or 5.2 (an “Indemnified Party”) of notice of any claim or the
commencement of any action, the Indemnified Party shall, if a claim in respect
thereof is to be made against the Person against whom such indemnity may be
sought (an “Indemnifying Party”), notify the Indemnifying Party in writing of
the claim or the commencement of such action provided that the failure to notify
the



--------------------------------------------------------------------------------



 



12

Indemnifying Party shall not relieve it from any liability which it may have to
an Indemnified Party, except to the extent of any actual prejudice resulting
therefrom. If any such claim or action shall be brought against an Indemnified
Party, the Indemnifying Party shall be entitled to participate therein, and, to
the extent that it wishes, jointly with any other Indemnifying Party, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Party.
After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such claim or action, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof unless (i) the Indemnifying Party shall have agreed in writing to be
liable for such expenses or (ii) the Indemnifying Party engages the same counsel
to represent itself and the Indemnified Party in such action and such counsel
advises that representation of both parties by the same counsel would be
inappropriate due to an actual or reasonably likely potential conflict of
interests between them. No Indemnifying Party will, without the prior written
consent of the Indemnified Party (not to be unreasonably withheld), effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is a party and indemnity has been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding. No Indemnified Party will, without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld), effect any settlement of
any claim or pending or threatened proceeding in respect of which indemnity has
or may be sought hereunder by such Indemnified Party.
          Section 5.4 Contribution. If the indemnification provided for in this
Article V is unavailable to any Indemnified Parties in respect of any losses,
claims, damages, liabilities or expenses referred to herein, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages, liabilities or expenses (i) as between the
Company and the Selling Stockholders on the one hand and the Underwriters on the
other, in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Selling Stockholders on the one hand and the
Underwriters on the other from the offering of the Registrable Securities, or if
such allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits but also the relative
fault of the Company and the Selling Stockholders on the one hand and of the
Underwriters on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations and (ii) as between the Company and/or one or
more other Selling Stockholders on the one hand and any Selling Stockholder on
the other, in such proportion as is appropriate to reflect the relative fault of
the Company and of each Selling Stockholder in connection with such statements
or omissions, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Selling Stockholders on the
one hand and the Underwriters on the other shall be deemed to be in the same
proportion as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by the Company
and the Selling Stockholders bear to the total underwriting discounts and
commissions received by the Underwriters, in each case as set forth in the table
on the cover page of the prospectus. The relative fault of the Company and the
Selling Stockholders on the one hand and of the Underwriters on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state



--------------------------------------------------------------------------------



 



13

a material fact relates to information supplied by the Company and the Selling
Stockholders or by the Underwriters. The relative fault of the Company and/or
one or more other Selling Stockholders on the one hand and of any Selling
Stockholder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Person, and the Persons’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
     The Company and the Selling Stockholders agree that it would not be just
and equitable if contribution pursuant to this Section 5.4 were determined by
pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the foregoing provisions of this Section 5.4, no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Registrable Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, and no
Selling Stockholder shall be required to contribute any amount in excess of the
amount by which the total price at which the Registrable Securities of such
Selling Stockholder were offered to the public (less underwriting discounts and
commissions) exceeds the amount of any damages which such Selling Stockholder
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding the foregoing
provisions of this Section 5.4, no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
ARTICLE VI
MISCELLANEOUS
          Section 6.1 Recapitalization, Exchanges, etc. In the event that any
capital stock or other securities are issued in respect of, in exchange for, or
in substitution of, any Registrable Securities by reason of any reorganization,
recapitalization, reclassification, merger, consolidation, spin-off, partial or
complete liquidation, stock dividend, split-up, sale of assets, distribution to
Stockholders or combination of the Shares or any other change in capital
structure of the Company, appropriate adjustments shall be made with respect to
the relevant provisions of this Agreement so as to fairly and equitably
preserve, as far as reasonably practicable, the original rights and obligations
of the parties hereto under this Agreement and the term “Registrable
Securities,” as used herein, shall be deemed to include shares of such capital
stock or other securities, as appropriate.
          Section 6.2 Entire Agreement; Successors and Assigns. Except for
restrictions on Transfer of Shares set forth in other agreements, plans or other
documents, this Agreement



--------------------------------------------------------------------------------



 



14

constitutes the entire agreement of the parties with respect to its subject
matter, supersedes all prior or contemporaneous oral or written agreements or
discussions with respect to such subject matter, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and assigns. Except as otherwise expressly provided
herein, no Stockholder party hereto may assign any of its respective rights or
delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void.
          Section 6.3 No Waivers, Amendments.

  (a)   No delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this Agreement shall impair any such right, power or remedy, nor shall it
be construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any such delay,
omission nor waiver of any single breach or default be deemed a waiver of any
other breach or default occurring before or after that waiver.     (b)   This
Agreement may be amended or modified, or any provision hereof may be waived,
provided that such amendment, modification or waiver is set forth in a writing
executed by (i) the Company, (ii) the SAC Group and (iii) each Investor that
would be adversely affected thereby. Notwithstanding the foregoing, each of the
Stockholders acknowledges and agrees that in respect of a Transfer pursuant to
Section 2.1 of this Agreement, the Transferee may be added as an additional
party to this Agreement by a written joinder, provided that such addition is
done in accordance with and pursuant to the provisions of this Agreement. No
course of dealing between or among any Persons having any interest in this
Agreement will be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any Person under or by reason of
this Agreement.

          Section 6.4 Notices. Any notices and other communications required or
permitted in this Agreement shall be effective if in writing and (a) delivered
personally or (b) sent (i) by nationally-known, reputable overnight carrier or
(ii) by facsimile, in each case, addressed as follows:
if to the Company:
CBaySystems Holdings Limited
2661 Riva Road, Building 800
Annapolis, MD 21401
Fax: 416-266-9409
Attention: Chief Financial Officer
if to the SAC Group:
c/o S.A.C. Capital Advisors, L.P.
72 Cummings Point Road



--------------------------------------------------------------------------------



 



15

Stamford, Connecticut 06902
Fax: (203) 823-4209
Attention: General Counsel
in each case, with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Fax: 212-455-2502
Attention: D. Rhett Brandon
          If to any Investor, to such Investor at the address set forth in the
stock record book of the Company or as otherwise provided in writing by such
Investor to the Company.
          Unless otherwise specified herein, such notices or other
communications shall be deemed effective (a) on the date received, if personally
delivered, (b) two (2) Business Days (or one (1) Business Day if sent for next
Business Day delivery) after being sent by nationally-known, reputable overnight
carrier or (c) upon transmission and confirmation of receipt by a facsimile
operator, in the case of facsimile. Each of the parties hereto shall be entitled
to specify a different address by giving notice as aforesaid to each of the
other parties hereto.
          Section 6.5 Termination. Unless earlier terminated, the provisions of
this Agreement shall terminate and be of no further force or effect upon the
earlier of consummation of a Change in Control or, with respect to any Investor,
at such time as all Common Stock held by such Investor are sold, in accordance
with this Agreement, to a third party not bound by this Agreement or required to
become a party hereto, and otherwise upon the tenth anniversary hereof.
          Section 6.6 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAWS OR SIMILAR RULES OR PRINCIPLES THAT MIGHT REQUIRE
THE APPLICATION TO THIS AGREEMENT OF THE LAWS OF ANOTHER JURISDICTION.
          Section 6.7 Consent to Jurisdiction. Each party to this Agreement, by
its execution hereof, (a) hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York, New York for
the purpose of any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof, (b) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, and
agrees not to allow any of its subsidiaries to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such proceeding brought
in one of the above-named courts is improper, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) hereby
agrees not to commence or maintain any



--------------------------------------------------------------------------------



 



16

action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise. Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (a) above with respect to the assertion of such rights in
such matter. Each party hereto hereby consents to service of process in any such
proceeding in any manner permitted by New York law, and agrees that service of
process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 6.4 hereof is reasonably calculated to
give actual notice. Notwithstanding the foregoing in this Section 6.7, a party
may commence any action in a court other than the above-named courts solely for
the purpose of enforcing an order or judgment issued by one of the above-named
courts.
          Section 6.8 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTIES HERETO THAT THIS SECTION 6.8 CONSTITUTES A MATERIAL INDUCEMENT
UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6.8 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.
          Section 6.9 Descriptive Headings. The descriptive headings of this
Agreement are for convenience of reference only, are not to be considered a part
hereof and shall not be construed to define or limit any of the terms or
provisions hereof.
          Section 6.10 Severability. In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, such
provision shall be construed by modifying or limiting it so as to be valid and
enforceable to the maximum extent compatible with, and possible under,
applicable law and the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the fullest extent possible. The provisions
hereof are severable, and in the event any provision hereof should be held
invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.



--------------------------------------------------------------------------------



 



17

          Section 6.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument. A manual signature of a counterpart
hereto delivered via facsimile signature or by other electronic means shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original.
          Section 6.12 Confidentiality. Each Investor agrees that it will keep
confidential and will not disclose, divulge or use for any purpose, other than
to monitor its investment in the Company and its subsidiaries, any confidential
information obtained from the Company, unless such confidential information
(a) is known or becomes known to the public in general (other than as a result
of a breach of this Section 6.12 by such Investor or its Affiliates), (b) is or
has been independently developed or conceived by such Investor without use of
the Company’s confidential information or (c) is or has been made known or
disclosed to such Investor by a third party (other than another Stockholder or
an Affiliate of such Investor or of another Stockholder) without a breach of any
obligation of confidentiality such third party may have to the Company that is
known to such Investor; provided, however, that an Investor may disclose
confidential information on a confidential basis (v) to its attorneys,
accountants, consultants and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company, (w) to any prospective purchaser of any Shares from such Investor as
long as such prospective purchaser agrees to be bound by the provisions of this
Section 6.12 as if an Investor, (x) to any Affiliate, partner, member or related
investment fund of such Investor and their respective directors, employees and
consultants, in each case in the ordinary course of business, (y) as may be
reasonably determined by such Investor to be necessary in connection with such
Investor’s enforcement of its rights in connection with this Agreement or its
investment in the Company and its subsidiaries or (z) as may otherwise be
required by law or legal, judicial or regulatory process, provided that such
Investor takes reasonable steps to minimize the extent of any required
disclosure described in this clause (z); and provided, further, however, that
the acts and omissions of any Person to whom such Investor may disclose
confidential information pursuant to clauses (v) through (x) of the preceding
proviso shall be attributable to such Investor for purposes of determining such
Investor’s compliance with this Section 6.12. Each of the parties hereto
acknowledge that the SAC Group, the Investors or any of their respective
Affiliates and related investment funds may review the business plans and
related proprietary information of many enterprises, including enterprises which
may have products or services which compete directly or indirectly with those of
the Company, and may trade in the securities of such enterprises. Nothing in
this Section 6.12 shall preclude or in any way restrict the SAC Group, the
Investors or their respective Affiliates or related investment funds from
investing or participating in any particular enterprise, or trading in any
particular securities, whether or not such enterprise has products or services
that compete with those of the Company.
          Section 6.13 Authority; Effect. Each party hereto represents and
warrants (as to itself only) to and agrees with each other party that (a) the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized on behalf of such
party and do not violate any agreement or other instrument applicable to such
party or by which its assets are bound and (b) this Agreement constitutes a
legal, valid and binding obligation of such party, enforceable against such
party in accordance with its terms, except to the extent that the enforcement of
the rights and remedies created hereby



--------------------------------------------------------------------------------



 



18

is subject to (i) bankruptcy, insolvency, reorganization, moratorium and other
laws of general application affecting the rights and remedies of creditors
generally and (ii) general principles of equity. This Agreement does not, and
shall not be construed to, give rise to the creation of a partnership among any
of the parties hereto, or to constitute any of such parties members of a joint
venture or other association.
          Section 6.14 Enforcement; Further Assurances.

  (a)   The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to specific performance of the terms hereof, this being in
addition to any other remedy to which they are entitled at law or in equity.    
(b)   The parties hereto agree to execute, acknowledge, deliver, file and record
such further certificates, amendments, instruments, agreements and documents,
and to do all such other acts and things, as may be required by law or as may be
necessary or appropriate to carry out the intent and purposes of this Agreement.



--------------------------------------------------------------------------------



 



19



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

            CBAYSYSTEMS HOLDINGS LIMITED
      By:   /s/ Clyde Swoger         Name:   Clyde Swoger        Title:   Chief
Financial Officer     





--------------------------------------------------------------------------------



 



20



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

            S.A.C. PEI CB INVESTMENT, L.P.
      By:   S.A.C. PEI CB Investment GP, Limited,         its general partner   
        By:   /s/ Peter Nussbaum         Name:   Peter Nussbaum        Title:  
Authorized Person     



--------------------------------------------------------------------------------



 



21

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

            S.A.C. PEI CB INVESTMENT II, LLC
      By:   S.A.C. Private Capital Group, LLC,         its manager             
By:   /s/ Peter Nussbaum         Name:   Peter Nussbaum        Title:  
Authorized Person     





--------------------------------------------------------------------------------



 



22



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

            INTERNATIONAL EQUITIES (S.A.C. ASIA) LIMITED
      By:   /s/ Peter Nussbaum         Name:   Peter Nussbaum        Title:  
Authorized Person     





--------------------------------------------------------------------------------



 



23



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

            COSTA BRAVA PARTNERSHIP III, L.P.
      By:   /s/ Seth Hamot         Name:   Seth Hamot        Title:   Managing
Member of GP     



--------------------------------------------------------------------------------



 



24

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

            NEWCASTLE PARTNERS, L.P.
      By:   /s/ Mark E. Schwarz         Name:   Mark E. Schwarz        Title:  
General Partner     



--------------------------------------------------------------------------------



 



25

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

            Black Horse Capital Management LLC
      By:   /s/ Dale B. Chappell         Name:   Dale B. Chappell       
Title:   Manager     



--------------------------------------------------------------------------------



 



26

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

            American Hallmark Insurance Company of Texas
      By:   /s/ Mark E. Schwarz         Name:   Mark E. Schwarz        Title:  
Executive Chairman
Hallmark Financial Services, Inc.     

 